Opinion by
Orlady, J.,
This is a proceeding- instituted under Section 217, of the Act of May 18, 1911, known as the school code, to remove the school directors of a township, for failure to furnish transportation to pupils who resided more than one and one-half miles from the nearest school house. The case was fully heard in the court below on bill, answer and testimony. The legal questions involved have been carefully reviewed by Judge Little, and we concur in the conclusions reached by him.
The undisputed evidence in the case discloses the fact that the school district in which the plaintiffs reside was consolidated with an adjoining- school district during the year 1901, and by another board of school directors than these defendants. For this reason Section 1406, of the Act of May 18, 1911, P. L. 309, does not apply to the question presented by this record. .This act is prospective in its application, and no change affecting this school district has been made by the present board, or since the Act of 19.11 was passed.
The decree dismissing the petition and discharging the rule is affirmed.